             Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 1 of 46


                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS



Alearis, Inc.,                             Case No.: 1:20-cv-808T

                 Plaintiff,
        v.                                 Honorable Lydia K. Griggsby
The United States,
                 Defendant.




                              APPENDIX VOL. 1
                                          TO

                         PLAINTIFF’S MEMORANDUM OF LAW

                                   IN SUPPORT OF

     MOTION FOR JUDGMENT ON THE ADMINISTRATIVE RECORD
                 Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 2 of 46


                                                     TABLE OF CONTENTS
          I.        STATUTES
5 U.S.C. § 551(13) – Definitions ...................................................................................................... 1
5 U.S.C. § 555(e) - Ancillary Matters .............................................................................................. 1
5 U.S.C. § 706(1)-(2) - Scope of Review ......................................................................................... 1
26 U.S.C. § 107 - Rental Value of Parsonages ................................................................................. 2
26 U.S.C. § 170(b)(1)(A)(i) - Charitable, Etc., Contributions and Gifts .......................................... 2
26 U.S.C. § 414(c)(2), (e) - Definitions and Special Rules ...........................................................2-6
26 U.S.C. § 501(c)(3), (h)(5)(A) - Exemption From Tax on Corporations, Certain trusts, etc ........ 6
26 U.S.C. § 508(c)(1)(A) - Special Rules With Respect to Section 501(c)(3) Organizations ......8-9
26 U.S.C. § 509(a)(1)-(4) - Private Foundation defined..............................................................9-10
26 U.S.C. § 642(c) - Special Rules for Credits and Deductions ................................................10-11
26 U.S.C. § 3306(c)(8) – Definitions ............................................................................................. 11
26 U.S.C. § 4940(a)-(b) - Excise Tax Based on Investment Income ............................................. 12
26 U.S. Code § 4942(a)-(b) - Taxes on Failure to Distribute Income ............................................ 12
26 U.S.C. § 4943(a)-(b) - Taxes on Excess Business Holdings ..................................................... 13
§§4991 to 4994. Repealed. Pub. L. 100–418, title I, §1941(a), Aug. 23, 1988, 102 Stat. 1322..... 13
26 U.S.C. § 7428 - Declaratory Judgments Relating to Status and Classification of
Organizations Under Section 501(c)(3), etc ..............................................................................13-14
28 U.S.C. § 1507.Jurisdiction for Certain Declaratory Judgments ................................................. 14
820 Ill. Comp. Stat. Ann. 405/211.3 (820 ILCS 405/211.3) .....................................................14-15
          II.       REGULATIONS
26 C.F.R. § 1.511-2(a)(3)(ii) - Organizations Subject to Tax ........................................................ 16
26 C.F.R § 1.509(a)-4(a)(1), (i)(4) - Supporting Organizations ................................................17-19
26 C.F.R. § 301.7701-1(a)(4) - Classification of Organizations for Federal Tax Purposes ......19-20
26 C.F.R. § 301.7701-2(a) - Business Entities; Definitions ........................................................... 20
26 C.F.R. § 301.7701-3(b)(1)(ii) - Business Entities; Definitions ................................................. 21
26 C.F.R. § 601.601 (d)(2) - Rules and Regulations .................................................................20-21
          III.      OTHER IRS AUTHORITIES
Rev. Proc. 2019-05, IRB 2019-1, 232 ............................................................................................ 22


                                                                       ii
                Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 3 of 46


Rev. Proc. 2019-05, IRB 2019-1, 235 ............................................................................................ 22


Rev. Proc. 2019-05, IRB 2019-1, 239 ............................................................................................ 22
Rev. Proc. 2019-05, IRB 2019-1, 240-241 ................................................................................23-24
Rev. Proc. 2019-05, IRB 2019-1, 243-244 ................................................................................24-25
Rev. Proc. 2019-05, IRB 2019-1, 253 .......................................................................................25-26
IRS Priv. Ltr. Rul. 85-08-070 (1984) ........................................................................................27-28
IRS Priv. Ltr Rul. 86-24-126 (1986) .........................................................................................29-30
Rev. Rul. 74-224, 1974-1 C. B. 61 ................................................................................................. 31
I.R.S. Tech.Adv.Mem. 2004-37-040 (June 7, 2004) .................................................................32-34
          IV.       COURT OF FEDERAL CLAIMS & U.S. TAX COURT RULES OF PRACTICE
RCFC 52.1 (c) - Rule of Federal Court of Claims 52.1. Administrative Record ........................... 35
Tax Court Rule 142(a)(1) ..........................................................................................................35-36
Tax Court Rule 210(b)(12) ........................................................................................................39-40
Tax Court Rule 217(a)-(b) .........................................................................................................40-41
          V.        LEGISLATIVE HISTORY
S. Rep. No. 94-938, 94th Cong., 2d Sess. 588 (1975),
U.S.CodeCong.&Ad.News1976,2897,4012.............................................................................42-43




                                                                      iii
             Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 4 of 46




    I.       STATUTES

5 U.S.C. § 551(13) - Definitions
For the purpose of this subchapter—
*    *   *
(13) “agency action” includes the whole or a part of an agency rule, order, license, sanction, relief, or
the equivalent or denial thereof, or failure to act; and


5 U.S.C. § 555(e) - Ancillary Matters
*    *   *
(e) Prompt notice shall be given of the denial in whole or in part of a written application, petition, or
other request of an interested person made in connection with any agency proceeding. Except in
affirming a prior denial or when the denial is self-explanatory, the notice shall be accompanied by a brief
statement of the grounds for denial.


5 U.S.C. § 706(1)-(2) - Scope of Review
To the extent necessary to decision and when presented, the reviewing court shall decide all relevant
questions of law, interpret constitutional and statutory provisions, and determine the meaning or
applicability of the terms of an agency action. The reviewing court shall—
(1) compel agency action unlawfully withheld or unreasonably delayed; and
(2) hold unlawful and set aside agency action, findings, and conclusions found to be—
    (A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;
    (B) contrary to constitutional right, power, privilege, or immunity;
    (C) in excess of statutory jurisdiction, authority, or limitations, or short of statutory right;
    (D) without observance of procedure required by law;
    (E) unsupported by substantial evidence in a case subject to sections 556 and 557 of this title or
    otherwise reviewed on the record of an agency hearing provided by statute; or
    (F) unwarranted by the facts to the extent that the facts are subject to trial de novo by the reviewing
    court.
In making the foregoing determinations, the court shall review the whole record or those parts of it cited
by a party, and due account shall be taken of the rule of prejudicial error.




                                                       1
               Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 5 of 46




26 U.S.C. § 107 - Rental Value of Parsonages
In the case of a minister of the gospel, gross income does not include—
(1) the rental value of a home furnished to him as part of his compensation; or
(2) the rental allowance paid to him as part of his compensation, to the extent used by him to rent or
provide a home and to the extent such allowance does not exceed the fair rental value of the home,
including furnishings and appurtenances such as a garage, plus the cost of utilities.


26 U.S.C. § 170(b)(1)(A)(i) - Charitable, Etc., Contributions and Gifts
(a) Allowance of deduction
    (1) General rule
    There shall be allowed as a deduction any charitable contribution (as defined in subsection (c))
    payment of which is made within the taxable year. A charitable contribution shall be allowable as a
    deduction only if verified under regulations prescribed by the Secretary.
*    *     *
(b) Percentage limitations
    (1) Individuals
    In the case of an individual, the deduction provided in subsection (a) shall be limited as provided in
    the succeeding subparagraphs.
         (A) General rule
         Any charitable contribution to—
            (i) a church or a convention or association of churches,
*    *     *


26 U.S.C. § 414(c)(2), (e) - Definitions and Special Rules
(c) Employees of partnerships, proprietorships, etc., which are under common control
    (1) In general
    Except as provided in paragraph (2), for purposes of sections 401, 408(k), 408(p), 410, 411, 415, and
    416, under regulations prescribed by the Secretary, all employees of trades or businesses (whether or
    not incorporated) which are under common control shall be treated as employed by a single employer.
    The regulations prescribed under this subsection shall be based on principles similar to the principles
    which apply in the case of subsection (b).
    (2) Special rules relating to church plans
         (A)General rule
         Except as provided in subparagraphs (B) and (C), for purposes of this subsection and subsection
         (m), an organization that is otherwise eligible to participate in a church plan shall not be aggregated

                                                        2
               Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 6 of 46


         with another such organization and treated as a single employer with such other organization for a
         plan year beginning in a taxable year unless—
            (i) one such organization provides (directly or indirectly) at least 80 percent of the operating
            funds for the other organization during the preceding taxable year of the recipient organization,
            and
            (ii) there is a degree of common management or supervision between the organizations such
            that the organization providing the operating funds is directly involved in the day-to-day
            operations of the other organization.
         (B) Nonqualified church-controlled organizations
         Notwithstanding subparagraph (A), for purposes of this subsection and subsection (m), an
         organization that is a nonqualified church-controlled organization shall be aggregated with 1 or
         more other nonqualified church-controlled organizations, or with an organization that is not
         exempt from tax under section 501, and treated as a single employer with such other organization,
         if at least 80 percent of the directors or trustees of such other organization are either representatives
         of, or directly or indirectly controlled by, such nonqualified church-controlled organization. For
         purposes of this subparagraph, the term “nonqualified church-controlled organization” means a
         church-controlled tax-exempt organization described in section 501(c)(3) that is not a qualified
         church-controlled organization (as defined in section 3121(w)(3)(B)).
         (C) Permissive aggregation among church-related organizations
         The church or convention or association of churches with which an organization described in
         subparagraph (A) is associated (within the meaning of subsection (e)(3)(D)), or an organization
         designated by such church or convention or association of churches, may elect to treat such
         organizations as a single employer for a plan year. Such election, once made, shall apply to all
         succeeding plan years unless revoked with notice provided to the Secretary in such manner as the
         Secretary shall prescribe.
         (D) Permissive disaggregation of church-related organizations
         For purposes of subparagraph (A), in the case of a church plan, an employer may elect to treat
         churches (as defined in section 403(b)(12)(B)) separately from entities that are not churches (as so
         defined), without regard to whether such entities maintain separate church plans. Such election,
         once made, shall apply to all succeeding plan years unless revoked with notice provided to the
         Secretary in such manner as the Secretary shall prescribe.
*    *     *
(e) Church plan
    (1) In general
    For purposes of this part, the term “church plan” means a plan established and maintained (to the
    extent required in paragraph (2)(B)) for its employees (or their benefici­aries) by a church or by a
    convention or association of churches which is exempt from tax under section 501.
    (2) Certain plans excluded
    The term “church plan” does not include a plan—
         (A) which is established and maintained primarily for the benefit of employees (or their
         beneficiaries) of such church or convention or association of churches who are employed in
                                                         3
         Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 7 of 46


   connection with one or more unrelated trades or businesses (within the meaning of section 513);
   or
   (B) if less than substantially all of the individuals included in the plan are individuals described in
   paragraph (1) or (3)(B) (or their beneficiaries).
(3) Definitions and other provisions
For purposes of this subsection—
   (A) Treatment as church plan
   A plan established and maintained for its employees (or their beneficiaries) by a church or by a
   convention or association of churches includes a plan maintained by an organization, whether a
   civil law corporation or otherwise, the principal purpose or function of which is the administration
   or funding of a plan or program for the provision of retirement benefits or welfare benefits, or
   both, for the employees of a church or a convention or association of churches, if such organization
   is controlled by or associated with a church or a convention or association of churches.
   (B) Employee defined
   The term employee of a church or a convention or association of churches shall include—
      (i) a duly ordained, commissioned, or licensed minister of a church in the exercise of his
      ministry, regardless of the source of his compensation;
      (ii) an employee of an organization, whether a civil law corporation or otherwise, which is
      exempt from tax under section 501 and which is controlled by or associated with a church or a
      convention or association of churches; and
      (iii) an individual described in subparagraph (E).
   (C) Church treated as employer
   A church or a convention or association of churches which is exempt from tax under section 501
   shall be deemed the employer of any individual included as an employee under subparagraph (B).
   (D) Association with church
   An organization, whether a civil law corporation or otherwise, is associated with a church or a
   convention or association of churches if it shares common religious bonds and convictions with
   that church or convention or association of churches.
   (E) Special rule in case of separation from plan
   If an employee who is included in a church plan separates from the service of a church or a
   convention or association of churches or an organization described in clause (ii) of paragraph
   (3)(B), the church plan shall not fail to meet the requirements of this subsection merely because
   the plan—
      (i) retains the employee’s accrued benefit or account for the payment of benefits to the employee
      or his beneficiaries pursuant to the terms of the plan; or
      (ii) receives contributions on the employee’s behalf after the employee’s separation from such
      service, but only for a period of 5 years after such separation, unless the employee is disabled
      (within the meaning of the disability provisions of the church plan or, if there are no such


                                                  4
         Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 8 of 46


      provisions in the church plan, within the meaning of section 72(m)(7)) at the time of such
      separation from service.
(4) Correction of failure to meet church plan requirements
   (A) In general
   If a plan established and maintained for its employees (or their beneficiaries) by a church or by a
   convention or association of churches which is exempt from tax under section 501 fails to meet
   one or more of the requirements of this subsection and corrects its failure to meet such
   requirements within the correction period, the plan shall be deemed to meet the requirements of
   this subsection for the year in which the correction was made and for all prior years.
   (B) Failure to correct
   If a correction is not made within the correction period, the plan shall be deemed not to meet the
   requirements of this subsection beginning with the date on which the earliest failure to meet one
   or more of such requirements occurred.
   (C) Correction period defined
   The term “correction period” means—
      (i) the period, ending 270 days after the date of mailing by the Secretary of a notice of default
      with respect to the plan’s failure to meet one or more of the requirements of this subsection;
      (ii) any period set by a court of competent jurisdiction after a final determination that the plan
      fails to meet such requirements, or, if the court does not specify such period, any reasonable
      period determined by the Secretary on the basis of all the facts and circumstances, but in any
      event not less than 270 days after the determination has become final; or
      (iii) any additional period which the Secretary determines is reasonable or necessary for the
      correction of the default,
   whichever has the latest ending date.
(5) Special rules for chaplains and self-employed ministers
   (A) Certain ministers may participate
   For purposes of this part—
      (i)In general
      A duly ordained, commissioned, or licensed minister of a church is described in paragraph
      (3)(B) if, in connection with the exercise of their ministry, the minister—
         (I) is a self-employed individual (within the meaning of section 401(c)(1)(B), or
         (II) is employed by an organization other than an organization which is described in section
         501(c)(3) and with respect to which the minister shares common religious bonds.
      (ii) Treatment as employer and employee
      For purposes of sections 403(b)(1)(A) and 404(a)(10), a minister described in clause (i)(I) shall
      be treated as employed by the minister’s own employer which is an organization described in
      section 501(c)(3) and exempt from tax under section 501(a).

                                                 5
            Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 9 of 46


      (B) Special rules for applying section 403(b) to self-employed ministers
      In the case of a minister described in subparagraph (A)(i)(I)—
         (i) the minister’s includible compensation under section 403(b)(3) shall be determined by
         reference to the minister’s earned income (within the meaning of section 401(c)(2)) from such
         ministry rather than the amount of compensation which is received from an employer, and
         (ii) the years (and portions of years) in which such minister was a self-employed individual
         (within the meaning of section 401(c)(1)(B)) with respect to such ministry shall be included for
         purposes of section 403(b)(4).




      (C) Effect on non-denominational plans
      If a duly ordained, commissioned, or licensed minister of a church in the exercise of his or her
      ministry participates in a church plan (within the meaning of this section) and in the exercise of
      such ministry is employed by an employer not otherwise participating in such church plan, then
      such employer may exclude such minister from being treated as an employee of such employer for
      purposes of applying sections 401(a)(3), 401(a)(4), and 401(a)(5), as in effect on September 1,
      1974, and sections 401(a)(4), 401(a)(5), 401(a)(26), 401(k)(3), 401(m), 403(b)(1)(D) (including
      section 403(b)(12)), and 410 to any stock bonus, pension, profit-sharing, or annuity plan (including
      an annuity described in section 403(b) or a retirement income account described in section
      403(b)(9)). The Secretary shall prescribe such regulations as may be necessary or appropriate to
      carry out the purpose of, and prevent the abuse of, this subparagraph.
      (D) Compensation taken into account only once
      If any compensation is taken into account in determining the amount of any contributions made
      to, or benefits to be provided under, any church plan, such compensation shall not also be taken
      into account in determining the amount of any contributions made to, or benefits to be provided
      under, any other stock bonus, pension, profit-sharing, or annuity plan which is not a church plan.
      (E) Exclusion
      In the case of a contribution to a church plan made on behalf of a minister described in
      subparagraph (A)(i)(II), such contribution shall not be included in the gross income of the minister
      to the extent that such contribution would not be so included if the minister was an employee of a
      church.


26 U.S.C. § 501(c)(3), (h)(5)(A) - Exemption From Tax on Corporations, Certain trusts, etc.
(a) Exemption from taxation
An organization described in subsection (c) or (d) or section 401(a) shall be exempt from taxation under
this subtitle unless such exemption is denied under section 502 or 503.
(b) Tax on unrelated business income and certain other activities
An organization exempt from taxation under subsection (a) shall be subject to tax to the extent provided
in parts II, III, and VI of this subchapter, but (notwithstanding parts II, III, and VI of this subchapter)


                                                    6
               Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 10 of 46


shall be considered an organization exempt from income taxes for the purpose of any law which refers
to organizations exempt from income taxes.
(c) List of exempt organizations
The following organizations are referred to in subsection (a):
    (1) Any corporation organized under Act of Congress which is an instrumentality of the United States
    but only if such corporation—
         (A) is exempt from Federal income taxes—
            (i) under such Act as amended and supplemented before July 18, 1984, or
            (ii) under this title without regard to any provision of law which is not contained in this title and
            which is not contained in a revenue Act, or
         (B) is described in subsection (l).
    (2) Corporations organized for the exclusive purpose of holding title to property, collecting income
    therefrom, and turning over the entire amount thereof, less expenses, to an organization which itself
    is exempt under this section. Rules similar to the rules of subparagraph (G) of paragraph (25) shall
    apply for purposes of this paragraph.
    (3) Corporations, and any community chest, fund, or foundation, organized and operated exclusively
    for religious, charitable, scientific, testing for public safety, literary, or educational purposes, or to
    foster national or international amateur sports competition (but only if no part of its activities involve
    the provision of athletic facilities or equipment), or for the prevention of cruelty to children or
    animals, no part of the net earnings of which inures to the benefit of any private shareholder or
    individual, no substantial part of the activities of which is carrying on propaganda, or otherwise
    attempting, to influence legislation (except as otherwise provided in subsection (h)), and which does
    not participate in, or intervene in (including the publishing or distributing of statements), any political
    campaign on behalf of (or in opposition to) any candidate for public office.
*    *     *
(h) Expenditures by public charities to influence legislation
(1) General rule
In the case of an organization to which this subsection applies, exemption from taxation under subsection
(a) shall be denied because a substantial part of the activities of such organization consists of carrying
on propaganda, or otherwise attempting, to influence legislation, but only if such organization
normally—
    (A) makes lobbying expenditures in excess of the lobbying ceiling amount for such organization for
    each taxable year, or
    (B)makes grass roots expenditures in excess of the grass roots ceiling amount for such organization
    for each taxable year.
(2) Definitions
For purposes of this subsection—
    (A) Lobbying expenditures
    The term “lobbying expenditures” means expenditures for the purpose of influencing legislation (as
    defined in section 4911(d)).
                                                         7
           Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 11 of 46


   (B) Lobbying ceiling amount
   The lobbying ceiling amount for any organization for any taxable year is 150 percent of the lobbying
   nontaxable amount for such organization for such taxable year, determined under section 4911.
   (C) Grass roots expenditures
   The term “grass roots expenditures” means expenditures for the purpose of influencing legislation (as
   defined in section 4911(d) without regard to paragraph (1)(B) thereof).
   (D) Grass roots ceiling amount
   The grass roots ceiling amount for any organization for any taxable year is 150 percent of the grass
   roots nontaxable amount for such organization for such taxable year, determined under section 4911.
(3) Organizations to which this subsection applies
This subsection shall apply to any organization which has elected (in such manner and at such time as
the Secretary may prescribe) to have the provisions of this subsection apply to such organization and
which, for the taxable year which includes the date the election is made, is described in subsection (c)(3)
and—
   (A) is described in paragraph (4), and
   (B) is not a disqualified organization under paragraph (5).
(4) Organizations permitted to elect to have this subsection apply
An organization is described in this paragraph if it is described in—
   (A) section 170(b)(1)(A)(ii) (relating to educational institutions),
   (B) section 170(b)(1)(A)(iii) (relating to hospitals and medical research organizations),
   (C) section 170(b)(1)(A)(iv) (relating to organizations supporting government schools),
   (D) section 170(b)(1)(A)(vi) (relating to organizations publicly supported by charitable
   contributions),
   (E) section 170(b)(1)(A)(ix) (relating to agricultural research organizations),
   (F) section 509(a)(2) (relating to organizations publicly supported by admissions, sales, etc.), or
   (G) section 509(a)(3) (relating to organizations supporting certain types of public charities) except
   that for purposes of this subparagraph, section 509(a)(3) shall be applied without regard to the last
   sentence of section 509(a).
(5) Disqualified organizations
For purposes of paragraph (3) an organization is a disqualified organization if it is—
   (A) described in section 170(b)(1)(A)(i) (relating to churches),
   (B) an integrated auxiliary of a church or of a convention or association of churches, or
   (C) a member of an affiliated group of organizations (within the meaning of section 4911(f)(2)) if one
   or more members of such group is described in subparagraph (A) or (B).



                                                     8
           Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 12 of 46


26 U.S.C. § 508(c)(1)(A) - Special Rules With Respect to Section 501(c)(3) Organizations
(a) New organizations must notify Secretary that they are applying for recognition of section 501(c)(3)
status
Except as provided in subsection (c), an organization organized after October 9, 1969, shall not be treated
as an organization described in section 501(c)(3)—
   (1) unless it has given notice to the Secretary in such manner as the Secretary may by regulations
   prescribe, that it is applying for recognition of such status, or
   (2) for any period before the giving of such notice, if such notice is given after the time prescribed by
   the Secretary by regulations for giving notice under this subsection.
(b) Presumption that organizations are private foundations
Except as provided in subsection (c), any organization (including an organization in existence on October
9, 1969) which is described in section 501(c)(3) and which does not notify the Secretary, at such time
and in such manner as the Secretary may by regulations prescribe, that it is not a private foundation shall
be presumed to be a private foundation.




(c) Exceptions
   (1) Mandatory exceptions
   Subsections (a) and (b) shall not apply to—
   (A) churches, their integrated auxiliaries, and conventions or associations of churches, or
   (B) any organization which is not a private foundation (as defined in section 509(a)) and the gross
   receipts of which in each taxable year are normally not more than $5,000.
   (2) Exceptions by regulations
   The Secretary may by regulations exempt (to the extent and subject to such conditions as may be
   prescribed in such regulations) from the provisions of subsection (a) or (b) or both—
      (A) educational organizations described in section 170(b)(1)(A)(ii), and
      (B) any other class of organizations with respect to which the Secretary determines that full
      compliance with the provisions of subsections (a) and (b) is not necessary to the efficient
      administration of the provisions of this title relating to private foundations.


26 U.S.C. § 509(a)(1)-(4) - Private Foundation defined
(a) General rule
For purposes of this title, the term “private foundation” means a domestic or foreign organization
described in section 501(c)(3) other than—
   (1) an organization described in section 170(b)(1)(A) (other than in clauses (vii) and (viii));
   (2) an organization which—

                                                     9
               Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 13 of 46


         (A) normally receives more than one-third of its support in each taxable year from any combination
         of—
            (i) gifts, grants, contributions, or membership fees, and
            (ii) gross receipts from admissions, sales of merchandise, performance of services, or furnishing
            of facilities, in an activity which is not an unrelated trade or business (within the meaning of
            section 513), not including such receipts from any person, or from any bureau or similar agency
            of a governmental unit (as described in section 170(c)(1)), in any taxable year to the extent such
            receipts exceed the greater of $5,000 or 1 percent of the organization’s support in such taxable
            year,
            from persons other than disqualified persons (as defined in section 4946) with respect to the
            organization, from governmental units described in section 170(c)(1), or from organizations
            described in section 170(b)(1)(A) (other than in clauses (vii) and (viii)), and
         (B) normally receives not more than one-third of its support in each taxable year from the sum
         of—
            (i) gross investment income (as defined in subsection (e)) and
            (ii) the excess (if any) of the amount of the unrelated business taxable income (as defined in
            section 512) over the amount of the tax imposed by section 511;
    (3) an organization which—
         (A) is organized, and at all times thereafter is operated, exclusively for the benefit of, to perform
         the functions of, or to carry out the purposes of one or more specified organizations described in
         paragraph (1) or (2),


         (B) is—
            (i) operated, supervised, or controlled by one or more organizations described in paragraph (1)
            or (2),
            (ii) supervised or controlled in connection with one or more such organizations, or
            (iii) operated in connection with one or more such organizations, and
         (C) is not controlled directly or indirectly by one or more disqualified persons (as defined in section
         4946) other than foundation managers and other than one or more organizations described in
         paragraph (1) or (2); and
    (4) an organization which is organized and operated exclusively for testing for public safety.
For purposes of paragraph (3), an organization described in paragraph (2) shall be deemed to include an
organization described in section 501(c)(4), (5), or (6) which would be described in paragraph (2) if it
were an organization described in section 501(c)(3).


26 U.S.C. § 642(c) - Special Rules for Credits and Deductions
*    *     *
(c) Deduction for amounts paid or permanently set aside for a charitable purpose
    (1) General rule


                                                        10
        Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 14 of 46


In the case of an estate or trust (other than a trust meeting the specifications of subpart B), there shall
be allowed as a deduction in computing its taxable income (in lieu of the deduction allowed by section
170(a), relating to deduction for charitable, etc., contributions and gifts) any amount of the gross
income, without limitation, which pursuant to the terms of the governing instrument is, during the
taxable year, paid for a purpose specified in section 170(c) (determined without regard to section
170(c)(2)(A)). If a charitable contribution is paid after the close of such taxable year and on or before
the last day of the year following the close of such taxable year, then the trustee or administrator may
elect to treat such contribution as paid during such taxable year. The election shall be made at such
time and in such manner as the Secretary prescribes by regulations.
(2) Amounts permanently set aside
In the case of an estate, and in the case of a trust (other than a trust meeting the specifications of
subpart B) required by the terms of its governing instrument to set aside amounts which was—
   (A) created on or before October 9, 1969, if—
      (i) an irrevocable remainder interest is transferred to or for the use of an organization described
      in section 170(c), or
      (ii) the grantor is at all times after October 9, 1969, under a mental disability to change the terms
      of the trust; or
      (B) established by a will executed on or before October 9, 1969, if—
      (i) the testator dies before October 9, 1972, without having republished the will after October
      9, 1969, by codicil or otherwise,
      (ii) the testator at no time after October 9, 1969, had the right to change the portions of the will
      which pertain to the trust, or
      (iii) the will is not republished by codicil or otherwise before October 9, 1972, and the testator
      is on such date and at all times thereafter under a mental disability to republish the will by
      codicil or otherwise,
   there shall also be allowed as a deduction in computing its taxable income any amount of the gross
   income, without limitation, which pursuant to the terms of the governing instrument is, during the
   taxable year, permanently set aside for a purpose specified in section 170(c), or is to be used
   exclusively for religious, charitable, scientific, literary, or educational purposes, or for the
   prevention of cruelty to children or animals, or for the establishment, acquisition, maintenance, or
   operation of a public cemetery not operated for profit. In the case of a trust, the preceding sentence
   shall apply only to gross income earned with respect to amounts transferred to the trust before
   October 9, 1969, or transferred under a will to which subparagraph (B) applies.
(3) Pooled income funds
In the case of a pooled income fund (as defined in paragraph (5)), there shall also be allowed as a
deduction in computing its taxable income any amount of the gross income attributable to gain from
the sale of a capital asset held for more than 1 year, without limitation, which pursuant to the terms
of the governing instrument is, during the taxable year, permanently set aside for a purpose specified
in section 170(c).
(4) Adjustments
To the extent that the amount otherwise allowable as a deduction under this subsection consists of
gain described in section 1202(a), proper adjustment shall be made for any exclusion allowable to the
estate or trust under section 1202. In the case of a trust, the deduction allowed by this subsection shall
be subject to section 681 (relating to unrelated business income).
                                                  11
           Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 15 of 46


   (5) Definition of pooled income fund
   For purposes of paragraph (3), a pooled income fund is a trust—
      (A) to which each donor transfers property, contributing an irrevocable remainder interest in such
      property to or for the use of an organization described in section 170(b)(1)(A) (other than in clauses
      (vii) or (viii)), and retaining an income interest for the life of one or more beneficiaries (living at
      the time of such transfer),
      (B) in which the property transferred by each donor is commingled with property transferred by
      other donors who have made or make similar transfers,
      (C) which cannot have investments in securities which are exempt from the taxes imposed by this
      subtitle,
      (D) which includes only amounts received from transfers which meet the requirements of this
      paragraph,
      (E) which is maintained by the organization to which the remainder interest is contributed and of
      which no donor or beneficiary of an income interest is a trustee, and
      (F) from which each beneficiary of an income interest receives income, for each year for which he
      is entitled to receive the income interest referred to in subparagraph (A), determined by the rate of
      return earned by the trust for such year.
      For purposes of determining the amount of any charitable contribution allowable by reason of a
      transfer of property to a pooled fund, the value of the income interest shall be determined on the
      basis of the highest rate of return earned by the fund for any of the 3 taxable years immediately
      preceding the taxable year of the fund in which the transfer is made. In the case of funds in
      existence less than 3 taxable years preceding the taxable year of the fund in which a transfer is
      made the rate of return shall be deemed to be 6 percent per annum, except that the Secretary may
      prescribe a different rate of return.
   (6) Taxable private foundations
   In the case of a private foundation which is not exempt from taxation under section 501(a) for the
   taxable year, the provisions of this subsection shall not apply and the provisions of section 170 shall
   apply.



26 U.S.C. § 3306(c)(8) - Definitions
(c) Employment
For purposes of this chapter, the term “employment” means any service performed prior to 1955, which
was employment for purposes of subchapter C of chapter 9 of the Internal Revenue Code of 1939 under
the law applicable to the period in which such service was performed, and (A) any service, of whatever
nature, performed after 1954 by an employee for the person employing him, irrespective of the
citizenship or residence of either, (i) within the United States, or (ii) on or in connection with an
American vessel or American aircraft under a contract of service which is entered into within the United
States or during the performance of which and while the employee is employed on the vessel or aircraft
it touches at a port in the United States, if the employee is employed on and in connection with such
vessel or aircraft when outside the United States, and (B) any service, of whatever nature, performed
after 1971 outside the United States (except in a contiguous country with which the United States has an


                                                     12
               Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 16 of 46


agreement relating to unemployment compensation) by a citizen of the United States as an employee of
an American employer (as defined in subsection (j)(3)), except—
*    *     *
(8) service performed in the employ of a religious, charitable, educational, or other organization
described in section 501(c)(3) which is exempt from income tax under section 501(a);


26 U.S.C. § 4940(a)-(b) - Excise Tax Based on Investment Income
(a) Tax-exempt foundations
There is hereby imposed on each private foundation which is exempt from taxation under section 501(a)
for the taxable year, with respect to the carrying on of its activities, a tax equal to 1.39 percent of the net
investment income of such foundation for the taxable year.
(b) Taxable foundations
There is hereby imposed on each private foundation which is not exempt from taxation under section
501(a) for the taxable year, with respect to the carrying on of its activities, a tax equal to—
    (1) the amount (if any) by which the sum of (A) the tax imposed under subsection (a) (computed as
    if such subsection applied to such private foundation for the taxable year), plus (B) the amount of the
    tax which would have been imposed under section 511 for the taxable year if such private foundation
    had been exempt from taxation under section 501(a), exceeds
    (2) the tax imposed under subtitle A on such private foundation for the taxable year.


26 U.S. Code § 4942 - Taxes on Failure to Distribute Income
(a) Initial tax
There is hereby imposed on the undistributed income of a private foundation for any taxable year, which
has not been distributed before the first day of the second (or any succeeding) taxable year following
such taxable year (if such first day falls within the taxable period), a tax equal to 30 percent of the amount
of such income remaining undistributed at the beginning of such second (or succeeding) taxable year.
The tax imposed by this subsection shall not apply to the undistributed income of a private foundation—
         (1) for any taxable year for which it is an operating foundation (as defined in subsection (j)(3)), or
         (2) to the extent that the foundation failed to distribute any amount solely because of an incorrect
         valuation of assets under subsection (e), if—
            (A) the failure to value the assets properly was not willful and was due to reasonable cause,
            (B) such amount is distributed as qualifying distributions (within the meaning of subsection (g))
            by the foundation during the allowable distribution period (as defined in subsection (j)(2)),
            (C) the foundation notifies the Secretary that such amount has been distributed (within the
            meaning of subparagraph (B)) to correct such failure, and
            (D) such distribution is treated under subsection (h)(2) as made out of the undistributed income
            for the taxable year for which a tax would (except for this paragraph) have been imposed under
            this subsection.
(b) Additional tax


                                                       13
             Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 17 of 46


In any case in which an initial tax is imposed under subsection (a) on the undistributed income of a
private foundation for any taxable year, if any portion of such income remains undistributed at the close
of the taxable period, there is hereby imposed a tax equal to 100 percent of the amount remaining
undistributed at such time.


26 U.S.C. § 4943(a)-(b) - Taxes on Excess Business Holdings
(a) Initial tax
   (1) Imposition
   There is hereby imposed on the excess business holdings of any private foundation in a business
   enterprise during any taxable year which ends during the taxable period a tax equal to 10 percent of
   the value of such holdings.
   (2) Special rules
   The tax imposed by paragraph (1)—
      (A) shall be imposed on the last day of the taxable year, but
      (B) with respect to the private foundation’s holdings in any business enterprise, shall be determined
      as of that day during the taxable year when the foundation’s excess holdings in such enterprise
      were the greatest.
(b) Additional tax
In any case in which an initial tax is imposed under subsection (a) with respect to the holdings of a
private foundation in any business enterprise, if, at the close of the taxable period with respect to such
holdings, the foundation still has excess business holdings in such enterprise, there is hereby imposed a
tax equal to 200 percent of such excess business holdings.


§§4991 to 4994. Repealed. Pub. L. 100–418, title I, §1941(a), Aug. 23, 1988, 102 Stat. 1322
Section 4991, added Pub. L. 96–223, title I, §101(a)(1), Apr. 2, 1980, 94 Stat. 235 ; amended Pub. L.
97–34, title VI, §§601(b)(1), 603(a), Aug. 13, 1981, 95 Stat. 336 , 338; Pub. L. 97–448, title II, §201(c),
Jan. 12, 1983, 96 Stat. 2392 ; Pub. L. 99–514, title XVIII, §1879(h)(1), Oct. 22, 1986, 100 Stat. 2907 ,
related to taxable crude oil and categories of oil.




26 U.S.C. § 7428 - Declaratory Judgments Relating to Status and Classification of Organizations
Under Section 501(c)(3), etc.
(a) Creation of remedy
   In a case of actual controversy involving—
   (1) a determination by the Secretary—


                                                    14
           Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 18 of 46


     (A) with respect to the initial qualification or continuing qualification of an organization as an
     organization described in section 501(c)(3) which is exempt from tax under section 501(a) or as
     an organization described in section 170(c)(2),
     (B) with respect to the initial classification or continuing classification of an organization as a
     private foundation (as defined in section 509(a)),
     (C) with respect to the initial classification or continuing classification of an organization as a
     private operating foundation (as defined in section 4942(j)(3)),
     (D) with respect to the initial classification or continuing classification of a cooperative as an
     organization described in section 521(b) which is exempt from tax under section 521(a), or
     (E) with respect to the initial qualification or continuing qualification of an organization as an
     organization described in section 501(c) (other than paragraph (3)) or 501(d) and exempt from tax
     under section 501(a), or
  (2) a failure by the Secretary to make a determination with respect to an issue referred to in paragraph
  (1),
  upon the filing of an appropriate pleading, the United States Tax Court, the United States Court of
  Federal Claims, or the district court of the United States for the District of Columbia may make a
  declaration with respect to such initial qualification or continuing qualification or with respect to such
  initial classification or continuing classification. Any such declaration shall have the force and effect
  of a decision of the Tax Court or a final judgment or decree of the district court or the Court of Federal
  Claims, as the case may be, and shall be reviewable as such. For purposes of this section, a
  determination with respect to a continuing qualification or continuing classification includes any
  revocation of or other change in a qualification or classification.
(b) Limitations
  (1) Petitioner
  A pleading may be filed under this section only by the organization the qualification or classification
  of which is at issue.
  (2) Exhaustion of administrative remedies
  A declaratory judgment or decree under this section shall not be issued in any proceeding unless the
  Tax Court, the Court of Federal Claims, or the district court of the United States for the District of
  Columbia determines that the organization involved has exhausted administrative remedies available
  to it within the Internal Revenue Service. An organization requesting the determination of an issue
  referred to in subsection (a)(1) shall be deemed to have exhausted its administrative remedies with
  respect to a failure by the Secretary to make a determination with respect to such issue at the expiration
  of 270 days after the date on which the request for such determination was made if the organization
  has taken, in a timely manner, all reasonable steps to secure such determination.




28 U.S.C. § 1507.Jurisdiction for Certain Declaratory Judgments
The United States Court of Federal Claims shall have jurisdiction to hear any suit for and issue a
declaratory judgment under section 7428 of the Internal Revenue Code of 1986.


                                                    15
           Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 19 of 46


820 Ill. Comp. Stat. Ann. 405/211.3 (820 ILCS 405/211.3)
  Sec. 211.3. For the purpose of Section 211.2, the term "employment" shall not include services
performed
  A. In the employ of (1) a church or convention or association of churches, or (2) an organization or
school which is not an institution of higher education, which is operated primarily for religious purposes
and which is operated, supervised, controlled or principally supported by a church or convention or
association of churches;
   B. By a duly ordained, commissioned, or licensed minister of a church in the exercise of his ministry
or by a member of a religious order in the exercise of duties required by such order;
  C. Prior to January 1, 1978, in the employ of a school which is not an institution of higher education;
   D. In a facility conducted for the purpose of carrying out a program of rehabilitation for individuals
whose earning capacity is impaired by age or physical or mental deficiency or injury or providing
remunerative work for individuals who because of their impaired physical or mental capacity cannot be
readily absorbed in the competitive labor market, by an individual receiving such rehabilitation or
remunerative work;
   E. As part of an unemployment work-relief or work-training program assisted or financed in whole or
in part by any Federal agency or an agency of a State or political subdivision or municipal corporation
thereof, by an individual receiving such work-relief or work-training; or
  F. After December 31, 1977, by an inmate of a custodial or penal institution.




                                                   16
              Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 20 of 46


   II.        REGULATIONS

26 C.F.R. § 1.511-2(a)(3)(ii) - Organizations Subject to Tax

(a) Organizations other than trusts and title holding companies. (1)(i) The taxes imposed by section
511(a)(1) apply in the case of any organization (other than a trust described in section 511(b)(2) or an
organization described in section 501(c)(1)) which is exempt from taxation under section 501(a)
(except as provided in sections 507 through 515). For special rules concerning corporations described
in section 501(c)(2), see paragraph (c) of this section.

(ii) In the case of an organization described in section 501(c)(4), (7), (8), (9), (10), (11), (12), (13),
(14)(A), (15), (16), or (18), the taxes imposed by section 511(a)(1) apply only for taxable years
beginning after December 31, 1969. In the case of an organization described in section 501(c)(14) (B)
or (C), the taxes imposed by section 511(a)(1) apply only for taxable years beginning after February 2,
1966.

   (2) The taxes imposed by section 511(a) apply in the case of any college or university which is an
   agency or instrumentality of any government or any political subdivision thereof, or which is owned
   or operated by a government or any political subdivision thereof or by any agency or
   instrumentality of any one or more governments or political subdivisions. Such taxes also apply in
   the case of any corporation wholly owned by one or more such colleges or universities. As here
   used, the word government includes any foreign government (to the extent not contrary to any
   treaty obligation of the United States) and all domestic governments (the United States and any of
   its Territories or possessions, any State, and the District of Columbia). Elementary and secondary
   schools operated by such governments are not subject to the tax on unrelated business income.

   (3)

         (i) For taxable years beginning before January 1, 1970, churches and associations or conventions
         of churches are exempt from the taxes imposed by section 511. The exemption is applicable only
         to an organization which itself is a church or an association or convention of churches. Subject to
         the provisions of subdivision (ii) of this subparagraph, religious organizations, including
         religious orders, if not themselves churches or associations or conventions of churches, and all
         other organizations which are organized or operated under church auspices, are subject to the tax
         imposed by section 511, whether or not they engage in religious, educational, or charitable
         activities approved by a church.

         (ii) The term church includes a religious order or a religious organization if such order or
         organization (a) is an integral part of a church, and (b) is engaged in carrying out the functions of
         a church, whether as a civil law corporation or otherwise. In determining whether a religious
         order or organization is an integral part of a church, consideration will be given to the degree to
         which it is connected with, and controlled by, such church. A religious order or organization
         shall be considered to be engaged in carrying out the functions of a church if its duties include
         the ministration of sacerdotal functions and the conduct of religious worship. If a religious order
         or organization is not an integral part of a church, or if such an order or organization is not
         authorized to carry out the functions of a church (ministration of sacerdotal functions and
         conduct of religious worship) then it is subject to the tax imposed by section 511 whether or not
         it engages in religious, educational, or charitable activities approved by a church. What
         constitutes the conduct of religious worship or the ministration of sacerdotal functions depends
         on the tenets and practices of a particular religious body constituting a church. If a religious
                                                       17
            Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 21 of 46


      order or organization can fully meet the requirements stated in this subdivision, exemption from
      the tax imposed by section 511 will apply to all its activities, including those which it conducts
      through a separate corporation (other than a corporation described in section 501(c)(2)) or other
      separate entity which it wholly owns and which is not operated for the primary purpose of
      carrying on a trade or business for profit. Such exemption from tax will also apply to activities
      conducted through a separate corporation (other than a corporation described in section
      501(c)(2)) or other separate entity which is wholly owned by more than one religious order or
      organization, if all such orders or organizations fully meet the requirements stated in this
      subdivision and if such corporation or other entity is not operated for the primary purpose of
      carrying on a trade or business for profit.

      (iii) For taxable years beginning after December 31, 1969, churches and conventions or
      associations of churches are subject to the taxes imposed by section 511, unless otherwise
      entitled to the benefit of the transitional rules of section 512(b)(14) and § 1.512(b)-1(i).


26 C.F.R § 1.509(a)-4(a)(1), (i)(4) - Supporting Organizations

(a) In general.

   (1) Section 509(a)(3) excludes from the definition of private foundation those organizations which
   meet the requirements of subparagraphs (A), (B), and (C) thereof.

   (2) Section 509(a)(3)(A) provides that a section 509(a)(3) organization must be organized, and at all
   times thereafter operated, exclusively for the benefit of, to perform the functions of, or to carry out
   the purposes of one or more specified organizations described in section 509(a) (1) or (2). Section
   509(a)(3)(A) describes the nature of the support or benefit which a section 509(a)(3) organization
   must provide to one or more section 509(a) (1) or (2) organizations. For purposes of section
   509(a)(3)(A), paragraph (b) of this section generally describes the organizational and operational
   tests; paragraph (c) of this section describes permissible purposes under the organizational test;
   paragraph (d) of this section describes the requirement of supporting or benefiting one or more
   specified publicly supported organizations; and paragraph (e) of this section describes permissible
   beneficiaries and activities under the operational test.

   (3) Section 509(a)(3)(B) provides that a section 509(a)(3) organization must be operated,
   supervised, or controlled by or in connection with one or more organizations described in section
   509(a) (1) or (2). Section 509(a)(3)(B) and paragraph (f) of this section describe the nature of the
   relationship which must exist between the section 509(a)(3) and section 509(a) (1) or (2)
   organizations. For purposes of section 509(a)(3)(B), paragraph (g) of this section defines operated,
   supervised, or controlled by; paragraph (h) of this section defines supervised or controlled in
   connection with; and paragraph (i) of this section defines operated in connection with.

   (4) Section 509(a)(3)(C) provides that a section 509(a)(3) organization must not be controlled
   directly or indirectly by disqualified persons (other than foundation managers or organizations
   described in section 509(a) (1) or (2)). Section 509(a)(3)(C) and paragraph (j) of this section
   prescribe a limitation on the control over the section 509(a)(3) organization.

   (5) For purposes of this section, the term supporting organization means either an organization
   described in section 509(a)(3) or an organization seeking section 509(a)(3) status, depending upon
   its context. For purposes of this section, the term publicly supported organization means an
                                                   18
                   Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 22 of 46


    organization described in section 509(a) (1) or (2).

    (6) For purposes of paragraph (i) of this section, the term “ supported organization” means a
    specified publicly supported organization described in paragraphs (d)(2)(iv) or (d)(4) of this section.

*       *     *
(i) Meaning of operated in connection with -

    (1) General rule. For each taxable year, a supporting organization is operated in connection with one
    or more supported organizations (that is, is a “Type III supporting organization”) only if it is not
    disqualified by reason of paragraph (f)(5) (relating to acceptance of contributions from controlling
    donors) or paragraph (i)(10) (relating to foreign supported organizations) of this section, and it
    satisfies -

            (i) The notification requirement, which is set forth in paragraph (i)(2) of this section;

            (ii) The responsiveness test, which is set forth in paragraph (i)(3) of this section; and

            (iii) The integral part test, which is satisfied by maintaining significant involvement in the
            operations of one or more supported organizations and providing support on which the supported
            organization(s) are dependent; in order to satisfy this test, the supporting organization must meet
            the requirements either for -

                 (A) Functionally integrated Type III supporting organizations set forth in paragraph (i)(4) of
                 this section; or

                 (B) Non-functionally integrated Type III supporting organizations set forth in paragraph (i)(5)
                 of this section.

    *        *     *
    (4) Integral part test - functionally integrated Type III supporting organization -

            (i) General rule. A supporting organization meets the integral part test and will be considered
            functionally integrated within the meaning of section 4943(f)(5)(B), if it -

                 (A) Engages in activities substantially all of which directly further the exempt purposes of one
                 or more supported organizations and otherwise meets the requirements described in paragraph
                 (i)(4)(ii) of this section;

                 (B) Is the parent of each of its supported organizations, as described in paragraph (i)(4)(iii) of
                 this section; or

                 (C) Supports a governmental supported organization and otherwise meets the requirements of
                 paragraph (i)(4)(iv) of this section.

            (ii) Substantially all activities directly further exempt purposes -

                 (A) In general. A supporting organization meets the requirements of this paragraph (i)(4)(ii) if

                                                            19
     Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 23 of 46


   it engages in activities substantially all of which -

      (1) Directly further the exempt purposes of one or more supported organizations to which
      the supporting organization is responsive by performing the functions of, or carrying out
      the purposes of, such supported organization(s); and

      (2) But for the involvement of the supporting organization, would normally be engaged in
      by such supported organization(s).

   (B) Meaning of substantially all. For purposes of paragraph (i)(4)(ii)(A) of this section, in
   determining whether substantially all of a supporting organization's activities directly further
   the exempt purposes of one or more supported organization(s) to which the supporting
   organization is responsive, all pertinent facts and circumstances will be taken into
   consideration.

   (C) Meaning of directly further. Activities “directly further” the exempt purposes of one or
   more supported organizations for purposes of this paragraph (i)(4) only if they are conducted
   by the supporting organization itself, rather than by a supported organization. Holding title to
   and managing exempt-use assets described in paragraph (i)(8)(ii) of this section are activities
   that directly further the exempt purposes of the supported organization within the meaning of
   this paragraph (i)(4). Conversely, except as provided in paragraph (i)(4)(ii)(D) of this section,
   fundraising, making grants (whether to the supported organization or to third parties), and
   investing and managing non-exempt-use assets are not activities that directly further the
   exempt purposes of the supported organization within the meaning of this paragraph (i)(4).

   (D) Payments to individual beneficiaries. The making or awarding of grants, scholarships, or
   other payments to individual beneficiaries who are members of the charitable class benefited
   by a supported organization will be treated as an activity that directly furthers the exempt
   purposes of that supported organization for purposes of this paragraph (i)(4) only if -

      (1) The individual beneficiaries are selected on an objective and nondiscriminatory basis
      (as described in § 53.4945-4(b));

      (2) The officers, directors, or trustees of the supported organization have a significant
      voice in the timing of the payments, the manner of making them, and the selection of
      recipients; and

      (3) The making or awarding of such payments is part of an active program of the
      supporting organization that directly furthers the exempt purposes of the supported
      organization and in which the supporting organization maintains significant involvement,
      as defined in § 53.4942(b)-1(b)(2)(ii) (except that “supporting organization” shall be
      substituted for “foundation”).

(iii) Parent of supported organization(s). For purposes of paragraph (i)(4)(i)(B) of this section, a
supporting organization is the parent of a supported organization if the supporting organization
exercises a substantial degree of direction over the policies, programs, and activities of the
supported organization and a majority of the officers, directors, or trustees of the supported
organization is appointed or elected, directly or indirectly, by the governing body, members of
the governing body, or officers (acting in their official capacity) of the supporting organization.

                                               20
                Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 24 of 46


*       *   *

26 C.F.R. § 301.7701-1(a)(4) - Classification of Organizations for Federal Tax Purposes

(a) Organizations for federal tax purposes -

    (1) In general. The Internal Revenue Code prescribes the classification of various organizations for
    federal tax purposes. Whether an organization is an entity separate from its owners for federal tax
    purposes is a matter of federal tax law and does not depend on whether the organization is
    recognized as an entity under local law.

    *       *   *
    (4) Single owner organizations. Under §§ 301.7701-2 and 301.7701-3, certain organizations that
    have a single owner can choose to be recognized or disregarded as entities separate from their
    owners.

26 C.F.R. § 301.7701-2(a) - Business Entities; Definitions

(a) Business entities. For purposes of this section and § 301.7701-3, a business entity is any entity
recognized for federal tax purposes (including an entity with a single owner that may be disregarded as
an entity separate from its owner under § 301.7701-3) that is not properly classified as a trust under §
301.7701-4 or otherwise subject to special treatment under the Internal Revenue Code. A business
entity with two or more members is classified for federal tax purposes as either a corporation or a
partnership. A business entity with only one owner is classified as a corporation or is disregarded; if
the entity is disregarded, its activities are treated in the same manner as a sole proprietorship, branch,
or division of the owner. But see paragraphs (c)(2)(iii) through (vi) of this section for special rules that
apply to an eligible entity that is otherwise disregarded as an entity separate from its owner.


§ 301.7701-3(b)(1)(ii) - Classification of Certain Business Entities
(a) In general. A business entity that is not classified as a corporation under § 301.7701-2(b) (1), (3),
(4), (5), (6), (7), or (8) (an eligible entity) can elect its classification for federal tax purposes as
provided in this section. An eligible entity with at least two members can elect to be classified as either
an association (and thus a corporation under § 301.7701-2(b)(2)) or a partnership, and an eligible entity
with a single owner can elect to be classified as an association or to be disregarded as an entity
separate from its owner. Paragraph (b) of this section provides a default classification for an eligible
entity that does not make an election. Thus, elections are necessary only when an eligible entity
chooses to be classified initially as other than the default classification or when an eligible entity
chooses to change its classification. An entity whose classification is determined under the default
classification retains that classification (regardless of any changes in the members' liability that occurs
at any time during the time that the entity's classification is relevant as defined in paragraph (d) of this
section) until the entity makes an election to change that classification under paragraph (c)(1) of this
section. Paragraph (c) of this section provides rules for making express elections, including a rule
under which a domestic eligible entity that elects to be classified as an association consents to be
subject to the dual consolidated loss rules of section 1503(d). Paragraph (d) of this section provides
special rules for foreign eligible entities. Paragraph (e) of this section provides special rules for
classifying entities resulting from partnership terminations and divisions under section 708(b).
Paragraph (f) of this section sets forth the effective date of this section and a special rule relating to

                                                     21
            Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 25 of 46


prior periods.

(b) Classification of eligible entities that do not file an election -

   (1) Domestic eligible entities. Except as provided in paragraph (b)(3) of this section, unless the
   entity elects otherwise, a domestic eligible entity is -
      (i) A partnership if it has two or more members; or
      (ii) Disregarded as an entity separate from its owner if it has a single owner.
   (2) Foreign eligible entities -
      (i) In general. Except as provided in paragraph (b)(3) of this section, unless the entity elects
      otherwise, a foreign eligible entity is -
          (A) A partnership if it has two or more members and at least one member does not have
          limited liability;
          (B) An association if all members have limited liability; or
          (C) Disregarded as an entity separate from its owner if it has a single owner that does not have
          limited liability.


      (ii) Definition of limited liability. For purposes of paragraph (b)(2)(i) of this section, a member
      of a foreign eligible entity has limited liability if the member has no personal liability for the
      debts of or claims against the entity by reason of being a member. This determination is based
      solely on the statute or law pursuant to which the entity is organized, except that if the
      underlying statute or law allows the entity to specify in its organizational documents whether the
      members will have limited liability, the organizational documents may also be relevant. For
      purposes of this section, a member has personal liability if the creditors of the entity may seek
      satisfaction of all or any portion of the debts or claims against the entity from the member as
      such. A member has personal liability for purposes of this paragraph even if the member makes
      an agreement under which another person (whether or not a member of the entity) assumes such
      liability or agrees to indemnify that member for any such liability.
   (3) Existing eligible entities -
      (i) In general. Unless the entity elects otherwise, an eligible entity in existence prior to the
      effective date of this section will have the same classification that the entity claimed under §§
      301.7701-1 through 301.7701-3 as in effect on the date prior to the effective date of this section;
      except that if an eligible entity with a single owner claimed to be a partnership under those
      regulations, the entity will be disregarded as an entity separate from its owner under this
      paragraph (b)(3)(i). For special rules regarding the classification of such entities prior to the
      effective date of this section, see paragraph (h)(2) of this section.
      (ii) Special rules. For purposes of paragraph (b)(3)(i) of this section, a foreign eligible entity is
      treated as being in existence prior to the effective date of this section only if the entity's
      classification was relevant (as defined in paragraph (d) of this section) at any time during the
      sixty months prior to the effective date of this section. If an entity claimed different
      classifications prior to the effective date of this section, the entity's classification for purposes of
      paragraph (b)(3)(i) of this section is the last classification claimed by the entity. If a foreign
      eligible entity's classification is relevant prior to the effective date of this section, but no federal
      tax or information return is filed or the federal tax or information return does not indicate the
      classification of the entity, the entity's classification for the period prior to the effective date of
      this section is determined under the regulations in effect on the date prior to the effective date of
      this section.

26 C.F.R. § 601.601 (d)(2) - Rules and Regulations
                                                       22
             Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 26 of 46



*    *   *
(d) Publication of rules and regulations -
    (1) General. All Internal Revenue Regulations and Treasury decisions are published in the Federal
    Register and in the Code of Federal Regulations. See paragraph (a) of § 601.702. The Treasury
    decisions are also published in the weekly Internal Revenue Bulletin and the semiannual Cumulative
    Bulletin. The Internal Revenue Bulletin is the authoritative instrument of the Commissioner for the
    announcement of official rulings, decisions, opinions, and procedures, and for the publication of
    Treasury decisions, Executive orders, tax conventions, legislation, court decisions, and other items
    pertaining to internal revenue matters. It is the policy of the Internal Revenue Service to publish in
    the Bulletin all substantive and procedural rulings of importance or general interest, the publication
    of which is considered necessary to promote a uniform application of the laws administered by the
    Service. Procedures set forth in Revenue Procedures published in the Bulletin which are of general
    applicability and which have continuing force and effect are incorporated as amendments to the
    Statement of Procedural Rules. It is also the policy to publish in the Bulletin all rulings which revoke,
    modify, amend, or affect any published ruling. Rules relating solely to matters of internal practices
    and procedures are not published; however, statements of internal practices and procedures affecting
    rights or duties of taxpayers, or industry regulation, which appear in internal management documents,
    are published in the Bulletin. No unpublished ruling or decision will be relied on, used, or cited by
    any officer or employee of the Internal Revenue Service as a precedent in the disposition of other
    cases.
    (2) Objectives and standards for publication of Revenue Rulings and Revenue Procedures in the
    Internal Revenue Bulletin - (i)(a) A Revenue Ruling is an official interpretation by the Service that
    has been published in the Internal Revenue Bulletin. Revenue Rulings are issued only by the National
    Office and are published for the information and guidance of taxpayers, Internal Revenue Service
    officials, and others concerned.
    (b) A Revenue Procedure is a statement of procedure that affects the rights or duties of taxpayers or
    other members of the public under the Code and related statutes or information that, although not
    necessarily affecting the rights and duties of the public, should be a matter of public knowledge.
    (ii)(a) The Internal Revenue Bulletin is the authoritative instrument of the Commissioner of Internal
    Revenue for the publication of official rulings and procedures of the Internal Revenue Service,
    including all rulings and statements of procedure which supersede, revoke, modify, amend, or affect
    any previously published ruling or procedure. The Service also announces in the Bulletin the
    Commissioner's acquiescences and nonacquiescences in decisions of the U.S. Tax Court (other than
    decisions in memorandum opinions), and publishes Treasury decisions, Executive orders, tax
    conventions, legislation, court decisions, and other items considered to be of general interest. The
    Assistant Commissioner (Technical) administers the Bulletin program.
    (b) The Bulletin is published weekly. In order to provide a permanent reference source, the contents
    of the Bulletin are consolidated semiannually into an indexed Cumulative Bulletin. The Bulletin
    Index-Digest System provides a research and reference guide to matters appearing in the Cumulative
    Bulletins. These materials are sold by the Superintendent of Documents, U.S. Government Printing
    Office, Washington, DC 20402.


                                                     23
        Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 27 of 46


(iii) The purpose of publishing revenue rulings and revenue procedures in the Internal Revenue
Bulletin is to promote correct and uniform application of the tax laws by Internal Revenue Service
employees and to assist taxpayers in attaining maximum voluntary compliance by informing Service
personnel and the public of National Office interpretations of the internal revenue laws, related
statutes, treaties, regulations, and statements of Service procedures affecting the rights and duties of
taxpayers. Therefore, issues and answers involving substantive tax law under the jurisdiction of the
Internal Revenue Service will be published in the Internal Revenue Bulletin, except those involving:
   (a) Issues answered by statute, treaty, or regulations;
   (b) Issues answered by rulings, opinions, or court decisions previously published in the Bulletin;
   (c) Issues that are of insufficient importance or interest to warrant publication;
   (d) Determinations of fact rather than interpretations of law;
   (e) Informers and informers' rewards; or
   (f) Disclosure of secret formulas, processes, business practices, and similar information.
Procedures affecting taxpayers' rights or duties that relate to matters under the jurisdiction of the
Service will be published in the Bulletin.




                                                 24
          Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 28 of 46


   III.   OTHER IRS AUTHORITIES

Rev. Proc. 2019-05, IRB 2019-1, 232




Rev. Proc. 2019-05, IRB 2019-1, 235




                                        25
          Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 29 of 46


Rev. Proc. 2019-05, IRB 2019-1, 239




      *   *   *




Rev. Proc. 2019-05, IRB 2019-1, 240-41




                                         26
Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 30 of 46




                              27
          Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 31 of 46


Rev. Proc. 2019-05, IRB 2019-1, 243-244




                                          28
          Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 32 of 46




Rev. Proc. 2019-05, IRB 2019-1, 253




                                        29
           Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 33 of 46


IRS Priv. Ltr. Rul. 85-08-070 (1984)


                              PLR 8508070 (IRS PLR), 1984 WL 269861
                                  Internal Revenue Service (I.R.S.)
                                        Private Letter Ruling
                                         November 27, 1984
                                  Section 4991 -- Categories of Oil
                                    4991.00-00 Categories of Oil
                                       4991.02-00 Exempt Oil
                                   4991.02-02 Charitable Interest
                                            CC:IND:S:1:1
Gentlemen:
This is in response to your letter of November 23, 1983, as supplemented by your letter of May 13,
1984, requesting a ruling on whether crude oil production attributable to certain royalty interests in oil
producing properties is exempt from windfall profit tax under section 4991(b)(1) of the Internal
Revenue Code.

X and Y are incorporated religious organizations and qualify for the exemption from federal income
tax provided by section 501(c)(3) of the Code. Both X and Y own royalty interests in certain oil
producing properties. The proceeds from these royalty interests are dedicated for the operation of Z,
which is an educational organization described in section 170(b)(1)(A)(ii). These proceeds were so
dedicated prior to January 21, 1980.

The types of organizations that qualify for exemption from the windfall profit tax are more limited in
scope than those types that qualify for exemption from federal income tax. Under section 4991(b)(1) of
the Code “exempt oil” includes any crude oil from a qualified charitable interest. Section 4994(b)(1)
defines the term “qualified charitable interest” to mean an economic interest in crude oil if such
interest is held by certain organizations. In the instant case, in order for the taxpayers to avail
themselves of section 4994(b)(1), and thus the exemption under section 4991(b)(1), it is necessary to
determine if they are organizations described in section 170(b)(1)(A)(i).

Section 170(b)(1)(A)(i) of the Code provides that the deduction provided by section 170(a) shall
pertain to a church or a convention or association of churches.

Section 1.170A-9(a) of the Income Tax Regulations states that an organization is described in section
170(b)(1)(A)(i) it is a church or a convention or association of churches.

The Internal Revenue Service looks to section 1.511-2(a)(3)(ii) of the regulations to more specifically
define the term “church.” That section provides in part:
The term ‘church’ includes a religious order or a religious organization if such order or organization
(a) is an integral part of a church, and (b) is engaged in carrying out the functions of a church, whether
as a civil law corporation or otherwise. In determining whether a religious order or organization is an
integral part of a church, consideration will be given to the degree to which it is connected with, and
controlled by, such church. A religious order or organization shall be considered to be engaged in
carrying out the functions of a church if its duties include the ministration of sacerdotal functions and
the conduct of religious worship.... What constitutes the conduct of religious worship or the
ministration of sacerdotal functions depends on the tenets and practices of a particular religious body
constituting a church.

                                                    30
           Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 34 of 46


Every church is obviously a religious organization; however, every religious organization is not
necessarily a church. See De La Salle Institute v. United States, 195 F.Supp. 891 (1961). To be
considered a church, each subordinate, in addition to being an integral part of the parent organization,
must be “engaged in carrying out the functions of a church, whether as a civil law corporation or
otherwise.” For example, a subordinate organization of a church that is separately incorporated and
primarily operates a hospital or conducts investment activities would not itself be a church.

We do not know all the specific activities currently carried on by X. However, based on the
information furnished, it is our conclusion that X does not qualify as an organization described in
section 170(b)(1)(A)(i) of the Code. Although it is an incorporated religious organization, it is not
primarily engaged in carrying on exclusively religious activities such as the ministration of sacerdotal
functions or the conduct of religious worship. It appears to have few activities other than to hold title to
the royalty interests. (No determination has been made with respect to Y’s status as an organization
described in section 170(b)(1)(A)(i), and this ruling will only pertain to those royalty interests held by
X).

Section 4986 of the Code imposes an excise tax on the windfall profit from taxable crude oil removed
from the premises during the taxable period. The tax imposed by this section is to be paid by the
producer of the crude oil. The term “producer” is defined in section 4996(a)(1)(A) to mean the holder
of the economic interest in the crude oil.

As defined in section 4991 of the Code, taxable crude oil means all domestic crude oil which is not
exempt oil. The term “exempt oil” includes crude oil from a qualified charitable interest, which in turn
is defined in section 4994(b) to mean an economic interest in crude oil if such interest was held on
January 21, 1980, by certain specified organizations. These organizations include an educational
organization described in section 170(b)(1)(A)(ii), and a church or association of churches described in
section 170(b)(1)(A)(i), both of which are also described in section 170(c)(2). In the case of a church,
however, the interest must be held either for the benefit of an organization described in clause (ii), (iii),
or (iv) of section 170(b)(1)(A) which is also described in section 170(c)(2), or for an organization
described in section 170(c)(2) that is organized and operated primarily for the residential placement,
care, or treatment of delinquent, dependent, orphaned, neglected, or handicapped children.

In the instant case, Z benefits from the income attributable to the royalty interests. However, it is X, a
separate and distinct corporate entity, which possesses the economic interest in the crude oil. X is
neither an educational organization nor a church, nor does it otherwise qualify as a producer of exempt
oil. The charitable character of Z will not be imputed to its supporting corporation, X. Thus, while Z
possesses the charitable attributes necessary to qualify for the exemption provided by section
4991(b)(1) of the Code, X is the producer of the crude oil.

Consequently, the economic interests in crude oil held by X are not qualified charitable interests, and
the crude oil production attributable to such interests is not exempt oil.

This ruling is directed only to the taxpayer who requested it. Section 6110(j)(3) of the Internal
Revenue Code provides that it may not be used or cited as precedent. Temporary or final regulations
pertaining to one or more of the issues addressed in this ruling have not yet been adopted. Therefore,
this ruling will be modified or revoked by adoption of temporary or final regulations, to the extent the
regulations are inconsistent with any conclusions in the ruling. See section 17.04 of Rev. Proc. 84-1,
1984-1 I.R.B. 10, 20. However, when the criteria in section 17.05 of Rev. Proc. 84-1 are satisfied, a
ruling is not revoked or modified retroactively except in rare or unusual circumstances.
 Sincerely yours,
                                                     31
           Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 35 of 46


Mario E. Lombardo
Director
Individual Tax Division
Section 6110(j)(3) of the Internal Revenue Code. This document may not be used or cited as precedent.

IRS Priv. Ltr Rul. 86-24-126 (1986)

                     Private Letter Ruling 8508070, 11/27/1984, IRC Sec(s). 4991
                                          UIL No. 4991.02-02
                                              Headnote:

Reference(s):Code Sec. 4991;
Private Letter Ruling 8508070
Code Sec. 4991 WINDFALL PROFIT TAX -- taxable crude oil -- qualified charitable interests .
Incorporated exempt religious orgs. X and Y own royalty interests in certain oil-producing properties.
Prior to 1-21-80, proceeds were dedicated to operation of educational org. Z. RULED: Economic
interests in crude oil held by X aren't qualified charitable interests, and crude oil production
attributable to such interests isn't exempt oil.
Copyright 1984, Tax Analysts.
Full Text:
Nov. 27, 1984
This is in response to your letter of November 23, 1983, as supplemented by your letter of May 13,
1984, requesting a ruling on whether crude oil production attributable to certain royalty interests in oil
producing properties is exempt from windfall profit tax under section 4991(b)(1) of the Internal
Revenue Code.
X and Y are incorporated religious organizations and qualify for the exemption from federal income
tax provided by section 501(c)(3) of the Code. Both X and Y own royalty interests in certain oil
producing properties. The proceeds from these royalty interests are dedicated for the operation of Z,
which is an educational organization described in section 170(b)(1)(A)(ii) These proceeds were so
dedicated prior to January 21, 1980.
The types of organizations that qualify for exemption from the windfall profit tax are more limited in
scope than those types that qualify for exemption from federal income tax. Under section 4991(b)(1)
of the Code "exempt oil" includes any crude oil from a qualified charitable interest. Section 4994(b)(1)
defines the term "qualified charitable interest" to mean an economic interest in crude oil if such interest
is held by certain organizations. In the instant case, in order for the taxpayers to avail themselves of
section 4994(b)(1) and thus the exemption under section 4991(b)(1) it is necessary to determine if they
are organizations described in section 170(b)(1)(A)(i)
Section 170(b)(1)(A)(i) of the Code provides that the deduction provided by section 170(a) shall
pertain to a church or a convention or association of churches.
Section 1.170A-9(a) of the Income Tax Regulations states that an organization is described in section
170(b)(1)(A)(i) it is a church or a convention or association of churches.
The Internal Revenue Service looks to section 1.511-2(a)(3)(f) of the regulations to more specifically
define the term "church." That section provides in part:
The term 'church' includes a religious order or a religious organization if such order or organization (a)
is an integral part of a church, and (b) is engaged in carrying out the functions of a church, whether as
a civil law corporation or otherwise. In determining whether a religious order or organization is an
integral part of a church, consideration will be given to the degree to which it is connected with, and
controlled by, such church. A religious order or organizaton shall be considered to be engaged in
carrying out the functions of a church if its duties include the ministration of sacerdotal functions and
the conduct of religious worship. . . . What constitutes the conduct of religious worship or the
                                                    32
           Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 36 of 46


ministration of sacerdotal functions depends on the tenets and practices of a particular religious body
constituting a church.
Every church is obviously a religious organization; however, every religious organization is not
necessarily a church. SEE DE LA SALLE INSTITUTE V. UNITED STATES, 195 F. Supp 891
(1961). To be considered a church, each subordinate, in addition to being an integral part of the parent
organization, must be "engaged in carrying out the functions of a church, whether as a civil law
corporation or otherwise." For example, a subordinate organization of a church that is separately
incorporated and primarily operates a hospital or conducts investment activities would not itself be a
church.
We do not know all the specific activities currently carried on by X. However, based on the
information furnished, it is our conclusion that X does not qualify as an organization described in
section 170(b)(1)(A)(i) of the Code. Although it is an incorporated religious organization, it is not
primarily engaged in carrying on exlcusively religious activities such as the ministration of sacerdotal
functions or the conduct of religious worship. It appears to have few activities other than to hold title to
the royalty interests. (No determination has been made with respect to Y's status as an organization
described in section 170(b)(1)(A)(i) and this ruling will only pertain to those royalty interests held by
X.)
 Section 4986 of the Code imposes an excise tax on the windfall profit from taxable crude oil removed
from the premises during the taxable period. The tax imposed by this section is to be paid by the
producer of the crude oil. The term "producer" is defined in section 4996(a)(1)(A) to mean the holder
of the economic interest in the crude oil.
As defined in section 4991 of the Code, taxable crude oil means all domestic crude oil which is not
exempt oil. The term "exempt oil" includes crude oil from a qualified charitable interest, which in turn
is defined in section 4994(b) to mean an economic interest in crude oil if such interest was held on
January 21, 1980, by certain specified organizations. These organizations include an educational
organization described in section 170(b)(1)(A)(ii) and a church or association of churches described in
section 170(b)(1)(A)(i) both of which are also described in section 170(c)(2) In the case of a church,
however, the interest must be held either for the benefit of an organization described in clause (ii), (iii),
or (iv) of section 170(b)(1)(A) which is also described in section 170(c)(2) or for an organization
described in section 170(c)(2) that is organized and operated primarily for the residential placement,
care, or treatment of delinquent, dependent, orphaned, neglected, or handicapped children.
In the instant case, Z benefits from the income attributable to the royalty interests. However, it is X, a
separate and distinct corporate entity, which possesses the economic interest in the crude oil. X is
neither an educational organization nor a church, nor does it otherwise qualify as a producer of exempt
oil. The charitable character of Z will not be imputed to its supporting corporation, X. Thus, while Z
possesses the charitable attributes necessary to qualify for the exemption provided by section
4991(b)(1) of the Code, X is the producer of the crude oil.
Consequently, the economic interests in crude oil held by X are not qualified charitable interests, and
the crude oil production attributable to such interests is not exempt oil.
This ruling is directed only to the taxpayer who requested it. Section 6110(j)(3) of the Internal
Revenue Code provides that it may not be used or cited as precedent. Temporary or final regulations
pertaining to one or more of the issues addressed in this ruling have not yet been adopted. Therefore,
this ruling will be modified or revoked by adoption of temporary or final regulations, to the extent the
regulations are inconsistent with any conclusions in the ruling. See section 17.04 of Rev. Proc. 84-1,
1984-1 I.R.B. 10,20. However, when the criteria in section 17.05 of Rev. Proc. 84-1 are satisfied, a
ruling is not revoked or modified retroactively except in rare or unusual circumstances.




                                                     33
           Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 37 of 46


Rev. Rul. 74-224, 1974-1 C. B. 61

Private foundation status; association of churches of different denominations. An exempt organization
whose membership is comprised of churches of different denominations qualifies as an association of
churches within the meaning of section 170(b)(1)(A)(i) of the Code for purposes of classification as an
organization that is not a 'private foundation' within the meaning of section 509(a)(1).

Advice has been requested whether an organization which has a membership comprised of churches of
various denominations qualifies as an 'association of churches' within the meaning of section
170(b)(1)(A)(i) of the Internal Revenue Code of 1954 for purposes of classification as an organization
described in section 509(a)(1).

The organization is recognized as exempt under section 501(c)(3) of the Code and was created to act as
the coordinating agency for its member churches for the purposes of developing the spirit of Christian
fellowship and cooperative mission among the denominations and churches in a particular
geographical area and to promote through cooperative effort the spiritual, moral, social, and civic
welfare of the area. Membership is comprised of Catholic and Protestant Churches of various
denominations. The Governing Board of the organization consists of two voting members from each
Church.

The organization engages in a number of activities such as provision of clergymen at hospitals and
college campuses, pastoral counseling, coordinated religious educational programs and facilities, and
coordinated efforts to aid the poor. Support for the organization is primarily derived from its members
and public contributions.

Section 509(a)(1) of the Code provides that the term 'private foundation' does not include an
organization described in section 170(b)(1)(A) (other than in clauses (vii) and (viii)). An organization
is described in section 170(b)(1)(A)(i) if it is a church or a convention or association of churches.
Neither the Code nor the regulations thereunder define what constitutes a convention or association of
churches.

Although the term 'convention or association of churches' has a historical meaning generally referring
to a cooperative undertaking by churches of the same denomination, nothing in the legislative or
religious history of the term prevents its application to a cooperative undertaking by churches of
differing denominations, assuming such convention or association otherwise qualifies for recognition
of exemption as an organization described in section 501(c)(3). The term is not limited in its
application to a group of churches of the same denomination. Accordingly, the organization described
herein is an association of churches within the meaning of section 170(b)(1)(A)(i) of the Code for
purposes of classification as an organization described in section 509(a)(1).




                                                   34
           Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 38 of 46


I.R.S. Tech.Adv.Mem. 2004-37-040 (June 7, 2004)


                                  INTERNAL REVENUE SERVICE

                    NATIONAL OFFICE TECHNICAL ADVICE MEMORANDUM

                                             June 7, 2004

Number: 200437040 Release Date: 9/10/04 T:EO:B3
UIL: 501.00-00

District Director M Area
Attn: Chief, EP/EO Division



Taxpayer's Name:
Taxpayer's Address:
Taxpayer's Identification Number:
Years Involved:
Date of Conference:                        November 26, 2003

       *    *   *
Issue 5—Church Classification

It is useful to consider X’s qualification for church classification in light of the various criteria
employed by the Service and the courts in deciding whether other organizations are "churches" within
the meaning of the Code.

In De La Salle Institute v. United States, 195 F.Supp. 891 (N.D. Cal.
1961) the court examined the activities of an incorporated religious order that operated a winery as
well as parochial schools and a novitiate. The court concluded that when Congress used the term
"church" it intended to convey a more limited idea than is conveyed by the term "religious
organization" and held that the order was not a "church." Noting that certain incidental "church-like"
activities could not make the order a church the court stated:

The chapels at plaintiff's parochial schools and novitiate are "churches." A corporation which did no
more than operate one or more of these [chapels] would obviously be a "church" within the meaning of
the statutes being interpreted. But plaintiff does much more than this. The operation of the chapels is
incidental to plaintiff's principal activities, although very important to plaintiff's members. The tail
cannot be permitted to wag the dog.

In Chapman v. Commissioner, 48 T.C. 358 (1967), the Tax Court held that an organization that
conducted a Missionary-Dentistry program in foreign countries was not a church. In construing the
phrase "church or convention or association of churches" contained in section 170(b)(A)(1)(i) of the
Code the court examined the legislative history of section 170(b) and determined that a more limited
concept was intended by Congress for the term "church" than that denoted by the term "religious
organization." The court stated that Congress did not intend the term "church" to be used in a generic
or universal sense, but rather in the sense of a "denomination" or "sect." The Tax Court went on to hold

                                                   35
            Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 39 of 46


that an evangelical organization whose primary function was to spread the Gospel of Christianity
throughout the world was not an organization which could be considered a "church" within the
intendment of section 170(b)(1)(A)(i). The court emphasized that
(1)the organization's individual members maintained their affiliation with various other churches; (2)
the organization was interdenominational and sought converts only to the principles of Christianity
generally, rather than

to a specific sect or denomination; (3) the organization did not ordain its own ministers; and, (4) the
conducting of religious services by its members was not conclusive per se that the organization was a
church.

In American Guidance Foundation v. United States, 490 F. Supp. 304 (D.C. 1980), the court referred
to the fourteen criteria which are applied by the Service on an ad hoc basis to individual organizations.
The fourteen points are:

1. A distinct legal existence
2. A recognized creed and form of worship
3. A definite and distinct ecclesiastical government
4. A formal code of doctrine and discipline
5. A distinct religious history
6. A membership not associated with any other church or denomination
7. An organization of ordained ministers
8. Ordained ministers selected after completing prescribed studies
9. A literature of its own
10. Established places of worship
11. Regular congregations
12. Regular religious services
13. Sunday schools for religious instruction of the young
14. Schools for the preparation of its ministers.

Referring to these fourteen points, the court in American Guidance stated (id. at 306):

While some of these are relatively minor, others, e.g. the existence of an established congregation
served by an ordained ministry, the provision of regular religious services and religious education for
the young, and the dissemination of a doctrinal code, are of central importance.

In Foundation for Human Understanding v. Commissioner, 88 T.C. 1341 (1987), the U.S. Tax Court
held that the taxpayer there was a church. The opinion stated that “At a minimum, a church includes a
body of believer or communicants that assembles regularly in order to worship. ................. Where
bringing people together for worship is only an incidental part of the

activities of a religious organization, those limited activities are insufficient to label the entire
organization a church.” Id. at 1357.

Thus, both the courts and the Service agree that there is no bright-line test as to whether an
organization is a religious organization or a church. Such a determination must be made based on the
facts and circumstances of each case.

Both the court in De LaSalle Institute, supra, and the court in Chapman, supra, stated that the
conducting of religious services by an organization is not conclusive per se that an organization is a
church. The De La Salle Institute court held that the incidental "church-like" activities of the religious
teaching order could not make the order a church. The De LaSalle Institute court added that "the tail
cannot be permitted to wag the dog." The Chapman court held that while the conducting of religious
                                                      36
               Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 40 of 46


services by an organization is a factor in the determination of whether an organization is a church, it is
not conclusive per se that an organization is a church. Therefore, even if part of X’s activities are
"church-like" activities, such a fact is not dispositive of the church classification issue.

The current record clearly demonstrates that the critical facts existing when X received its church
ruling have dramatically changed. Most important, X no longer possesses the regular church services
which have been held to be a prerequisite for church status. It no longer has the “minimum” for church
status—“a body of believers or communicants that assembles regularly in order to worship.”
Foundation for Human Understanding v. Commissioner, supra at 1357. X no longer has a defined
congregation of worshipers, nor an established place of worship, nor regular religious services.

Nor does X have other substantial church characteristics. Its “ministers” officiated at no more than
 ................................ weddings or other ministerial events or sacerdotal functions during the years . At
most, admittedly “sporadic” lectures, discussions, and counseling sessions, for groups of less than 30
people, were apparently held at a ..................................................................................................... X
owned as an investment property. While the documentary evidence was often contradictory, it appears
that X staff conducted approximately seminars per year (some of them in other cities), with the
majority lasting less than one day. Substantial charges were made for these seminars.

By comparison, for the period under examination, X’s broadcasting and publishing expenditures were
its principal expenditures. X produced C L programs and disseminated them around the country over
numerous stations. When "administrative,” “equipment,” and “miscellaneous” expenditures are
allocated, over 90 percent of X’s expenditures were for C, its one L show. Thus the non-associational
L show totally dwarfed and eclipsed the de minimis associational activities.

Moreover, this description does not take into account the $y real estate investment activity, or the
roughly $y in support for the profit- seeking K. As explained above, virtually none of the gain from
these businesses was used or programmed for “associational aspects” of X. Instead, all of this gain was
devoted to expanding the K, whose mission is to produce, disseminate, and promote programming that
in general has nothing to do with religion.

The court’s decision in Foundation of Human Understanding v.
Commissioner, supra, illustrates that a religious organization may "evolve" into a church over time.
Hence, it stands to reason that a church may likewise evolve into an organization that no longer can be
considered a church. That evolution occurred here. The examination discovered no evidence that
during theperiod, X had a membership not associated with any other church or denomination, or had an
established regular congregation as it did when it held weekly services at its former Y facility during
thes. Thus, the customary associational aspects of church worship, involving a body of believers or
communicants that assembles regularly in order to worship, are not present in this case.

X’s counsel has cited media reports that churches are posting weekly services on their N’s or
broadcasting them on the L for outreach purposes, and has asserted that a “great number of X’s
congregants attend and worship by L or N.” However, we do not find this argument to be convincing,
in part because X no longer conducts weekly services as it did in the s when it received its church
ruling. While the C L shows that are aired on the L have some religious content and seek to
disseminate X’s views and doctrines, religious L programming is not sufficient to constitute a church.
Foundation for Human Understanding v. Commissioner, supra; Via v. Commissioner, 68 T.C.M. 212
(1994).

Accordingly, based upon all the facts and circumstances, X is not a church within the meaning of
sections 509(a)(1) and 170(b)(1)(A)(i) of the Code.
Although X’s activities included holding occasional lectures, seminars, and counseling sessions at
which religious themes were discussed, X was during the years(and is now) predominately a religious
                                                                   37
           Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 41 of 46


broadcaster and, through its subsidiary, a J. As the court stated in De La Salle Institute, supra, "the tail
cannot be permitted to wag the dog."




   IV.     COURT OF FEDERAL CLAIMS & U.S. TAX COURT RULES OF PRACTICE

RCFC 52.1 (c) - Rule of Federal Court of Claims 52.1. Administrative Record
(a) In General. When proceedings before an agency are relevant to a decision in a case, the
administrative record of those proceedings must be certified by the agency and filed with the court.
(b) Time for Filing. The court may establish a time for filing the administrative record by order.
(c) Motions for Judgment on the Administrative Record.
   (1) Initial Motion. Absent an order by the court establishing a different procedure, a party may move
   for partial or other judgment on the administrative record and must include in its motion or supporting
   memorandum a statement of facts that draws upon and cites to the portions of the administrative
   record that bear on the issues presented to the court.
   (2) Response. A party opposing a motion based on the administrative record must include in any
   response a counter-statement of facts that similarly draws upon and cites to the administrative record.
(3) Effect of a Motion. Unless otherwise provided by order of the court, a motion under this rule for
judgment on the administrative record obviates the requirement for the filing of an answer under RCFC
12(a)(1).
(Added June 20, 2006; as amended Nov. 3, 2008, July 2, 2012.)
                                         Rules Committee Notes
                                             2006 Adoption
RCFC 52.1 has no FRCP counterpart. The rule replaces an earlier rule, RCFC 56.1, that applied certain
standards borrowed from the procedure for summary judgment to review of an agency decision on the
basis of an administrative record. That incorporation proved to be confusing in practice because only a
portion of the summary judgment standards were borrowed. Summary judgment standards are not
pertinent to judicial review upon an administrative record. See Bannum, Inc. v. United States, 404 F.3d
1346, 1355–57 (Fed. Cir. 2005). Specifically, the now- repealed Rule 56.1 did not adopt the overall
standard that summary judgment might be appropriate where there were no genuine issues of material
fact. See RCFC 56(c). Nonetheless, despite this omission, parties, in moving for judgment on the
administrative record under the prior rule, frequently would contest whether the administrative record
showed the existence of a genuine dispute of material fact. To avoid this confusion, the new rule omits
any reference to summary judgment or to the standards applicable to summary judgment.
Cases filed in this court frequently turn only in part on action taken by an administrative agency. In such
cases, the administrative record may provide a factual and procedural predicate for a portion of the
court’s decision, while other elements might be derived from a trial, an evidentiary hearing, or summary
judgment or other judicial proceedings. This rule applies whether the court’s decision is derived in whole
or in part from the agency action reflected in the administrative record.
The standards and criteria governing the court’s review of agency decisions vary depending upon the
specific law to be applied in particular cases. The rule does not address those standards or criteria.
Correspondingly, any motion for correction or supplementation of the administrative record should be
made on the basis of either the specific law to be applied in the particular case or generally applicable
principles of administrative law.
                                            2008 Amendment

                                                     38
            Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 42 of 46


The language of RCFC 52.1 has been amended to conform to the general restyling of the FRCP.
                                           2012 Amendment
RCFC 52.1(c) has been amended to clarify that absent a court order directing otherwise, the filing of a
motion for judgment on the administrative record obviates the requirement for the filing of an answer to
the complaint.




Tax Court Rule 142(a)(1)

RULE 142
BURDEN OF PROOF
(a) General:
   (1) The burden of proof shall be upon the petitioner, except as otherwise provided by statute or
   deter-mined by the Court; and except that, in respect of any new matter, increases in deficiency, and
   affirmative defenses, pleaded in the answer, it shall be upon the respondent. As to affirmative
   defenses, see Rule 39.
   (2) See Code section 7491 where credible evidence is introduced by the taxpayer, or any item of
   income is reconstructed by the Commissioner solely through the use of statistical information on
   unrelated taxpayers, or any penalty, addition to tax, or additional amount is determined by the
   Commissioner.
(b) Fraud: In any case involving the issue of fraud with intent to evade tax, the burden of proof in
respect of that issue is on the respondent, and that burden of proof is to be carried by clear and
convincing evidence. Code sec. 7454(a).
(c) Foundation Managers; Trustees; Organization Managers: In any case involving the issue of the
knowing conduct of a foundation manager as set forth in the provisions of Code section 4941, 4944, or
4945, or the knowing conduct of a trustee as set forth in the provisions of Code section 4951 or 4952,
or the knowing conduct of an organization manager as set forth in the provisions of Code section
4912or 4955, the burden of proof in respect of such issue is on the respondent, and such burden of
proof is to be carried by clear and convincing evidence. Code sec. 7454(b).
(d) Transferee Liability: The burden of proof is on the respondent to show that a petitioner is liable as a
transferee of property of a taxpayer, but not to show that the taxpayer was liable for the tax. Code sec.
6902(a).
(e) Accumulated Earnings Tax: Where the notice of deficiency is based in whole or in part on an
allegation of accumulation of corporate earnings and profits beyond the reasonable needs of the
business, the burden of proof with respect to such allegation is determined in accordance with Code
section 534. If the petitioner has submitted to the respondent a statement which is claimed to satisfy the
requirements of Code section 534(c), the Court will ordinarily, on timely motion filed after the case
has been calendared for trial, rule prior to the trial on whether such statement is sufficient to shift the
burden of proof to the respondent to the limited extent set forth in Code section 534(a)(2).


Tax Court Rule 210(b)(12) - General

*   *   *

(b) Definitions: As used in the Rules in this Title—

*   *   *
                                                    39
           Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 43 of 46



(12) ‘‘Administrative record’’ includes, where applicable, the request for determination, all documents
submitted to the Internal Revenue Service by the applicant in respect of the request for determination,
all protests and related papers submitted to the Internal Revenue Service, all written correspondence
between the Internal Revenue Service and the applicant in respect of the request for determination of
such protests, all pertinent returns filed with the Internal Revenue Service, and the notice of
determination by the Commissioner.



Tax Court Rule 217(a)-(b)

RULE 217. DISPOSITION OF ACTIONS FOR
DECLARATORY JUDGMENT
(a) General: Disposition of an action for declaratory judgment which involves the initial qualification
of a retirement plan or the initial qualification or classification of an exempt organization, a private
foundation, or a private operating foundation will ordinarily be made on the basis of the administrative
record, as defined in Rule 210(b)(12). Only with the permission of the Court, upon good cause shown,
will any party be permitted to introduce before the Court any evidence other than that presented before
the Internal Revenue Service and contained in the administrative record as so defined. Disposition of
an action for declaratory judgment involving a revocation, a gift valuation, or the eligibility of an estate
with respect to installment payments under Code section 6166 may be made on the basis of the
administrative record alone only where the parties agree that such record contains all the relevant facts
and that such facts are not in dispute. Disposition of a governmental obligation action will be made on
the basis of the administrative record, augmented by additional evidence to the extent that the Court
may direct.

(b) Procedure: (1) Disposition on the Administrative Record: Within 30 days after service of the
answer, the parties shall file with the Court the entire administrative record (or so much thereof as
either party may deem necessary for a complete disposition of the action for declaratory judgment),
stipulated as to its genuineness. If, however, the parties are unable to file such a stipulated
administrative record, then, not sooner than 30 days nor later than 45 days after service of the answer,
the Commissioner shall file with the Court the entire administrative record, as defined in Rule
210(b)(12), appropriately certified as to its genuineness by the Commissioner or by an official
authorized to act for the Commissioner in such situation. See Rule 212, as to the
time and place for submission of the action to the Court. The Court will thereafter issue an opinion and
declaratory judgment in the action. In an action involving the initial qualification of a retirement plan
or the initial qualification or classification of an exempt organization, a private foundation, or a private
operating foundation, the Court’s decision will be based upon the assumption that the facts as
represented in the administrative record as so stipulated or so certified are true and upon any additional
facts as found by
the Court if the Court deems that a trial is necessary. In an action involving a gift valuation, the
eligibility of an estate with respect to installment payments under Code section 6166, a revocation, or
the status of a governmental obligation, the Court may, upon the basis of the evidence presented, make
findings of fact which differ from the administrative record.
    (2) Other Dispositions Without Trial: In addition, an action for declaratory judgment may be
    decided on a motion for a judgment on the pleadings under Rule 120 or on a motion for summary
    judgment under Rule 121 or such an action may be submitted at any time by notice of the parties
    filed with the Court in accordance with Rule 122.
   (3) Disposition Where Trial Is Required: Whenever a trial is required in an action for declaratory
                                                     40
        Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 44 of 46


judgment,
such trial shall be conducted in accordance with the Rules contained in Title XIV, except as
otherwise provided in this Title.




                                               41
         Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 45 of 46


   V.    LEGISLATIVE HISTORY

S. REP. NO. 94-938, 94TH CONG., 2D SESS. 588 (1975), U.S. CODE CONG. & AD. NEWS 1976, 2897,
4012




                                            42
Case 1:20-cv-00808-LKG Document 35 Filed 11/20/20 Page 46 of 46




                              43
